FILED
                             NOT FOR PUBLICATION                            JAN 16 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 11-10468

                Plaintiff - Appellee,            D.C. No. 4:10-cr-02158-RCC

  v.
                                                 MEMORANDUM*
ANDRES FARIAS-CARDENAS,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Gordon J. Quist, District Judge, Presiding**

                             Submitted January 15, 2013***

Before:         SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Andres Farias-Cardenas appeals from the district court’s judgment and

challenges his guilty-plea conviction and 46-month sentence for attempted reentry


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Gordon J. Quist, Senior United States District Judge
for the Western District of Michigan, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
after deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Farias-Cardenas’s counsel has filed a brief stating

that there are no grounds for relief, along with a motion to withdraw as counsel of

record. We have provided Farias-Cardenas the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Farias-Cardenas has waived his right to appeal his conviction and sentence.

Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80

(1988), discloses no arguable issue as to the validity of the waiver. See United

States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss

the appeal. See id. at 988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                   11-10468